DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see pages 8-11, filed on 01/29/2021, with respect to the 35 USC 103 rejections of claims 1, 7, 8, 13 and 14, have been fully considered and are persuasive. In light of the Applicant’s arguments and amendments to the claims, the previous rejections made under 35 USC 103 and the rejections under 35 USC 112(a) & 112(b) of claims 1, 7, 8, 13 and 14 have been withdrawn. Claim 21 has been added.
The drawings were received on 01/29/2021.  These drawings are accepted.
Election/Restrictions
Claim(s) 1, 7, 8, 13-14 and 21 are allowable. The restriction requirement species A, B, C, D, E, F,  and Gi, as set forth in the Office action mailed on 08/27/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/27/2018 is partially withdrawn.  Claims 3-4 and 9-12, directed to species B, C, D, E, F, or Gi, as appropriate, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 15-16 and 18-20, directed to species Gi, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 15-16 and 18-19, directed to a species non-elected withdrawn in Office Action mailed 11/29/2018. Accordingly, claims 15-16 and 18-20, have been cancelled.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jianke Kiang on 03/05/2021.
The application has been amended as follows: 
Cancel claims 15-16 and 18-20.
Allowable Subject Matter
	Claims 1, 3-4, 7-14, and 21 are allowed.

in combination with other limitations of the claims, wherein the supporting member includes a buffering hole penetrating the supporting member, wherein the buffering hole is disposed below the insertion hole and the transducer is disposed above the insertion hole in a first direction that is perpendicular to the axis of the shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reason for Allowance”.
Conclusion
The prior art made of record and not relied upon considered pertinent to the applicant’s disclosure. US 5,048,529, US 4,011,747, US 7,819,809, US 6,569,100, US 4,913,158, US 5,497,776, US 7,481,115, are all cited as relevant prior art, but are not concerned with the buffering hole being disposed below the insertion hole and the transducer being disposed above the insertion hole in a first direction perpendicular to the axis of the shaft as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./
Examiner, Art Unit 3793